[Cite as Abarzua v. Johnson, 2022-Ohio-277.]


STATE OF OHIO                    )                    IN THE COURT OF APPEALS
                                 )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

ORLANDO P. ABARZUA                                    C.A. No.      29997

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
DUANE D. JOHNSON                                      AKRON MUNICIPAL COURT
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   21CVG00986

                                DECISION AND JOURNAL ENTRY

Dated: February 2, 2022



        CARR, Judge.

        {¶1}    Appellant, Duane Johnson, appeals, pro se, the judgment of the Akron Municipal

Court. This Court affirms.

                                                 I.

        {¶2}    The instant appeal arises from a controversy regarding a residential property (“the

property”) located on Diagonal Road in Akron. After Orlando Abarzua paid Mr. Johnson

$18,000, Mr. Johnson signed a general warranty deed transferring the property to Mr. Abarzua

on September 9, 2020. Tensions between the parties arose thereafter. After initially moving out

of the house situated on the property, Mr. Johnson moved back into the residence in January

2021. Mr. Abarzua maintained that Mr. Johnson had no right to be on the property. Mr. Johnson

refused to leave.

        {¶3}    On February 4, 2021, Mr. Abarzua filed a forcible entry and detainer action

against Mr. Johnson wherein Mr. Abarzua sought process and restitution. A number of exhibits
                                                2


were attached to the complaint, including the contract for the sale of the property as well as the

general warranty deed. The matter proceeded to a hearing before a magistrate. The magistrate

issued a decision concluding that a writ of restitution should be issued against Mr. Johnson. The

trial court adopted the magistrate’s decision the same day. Mr. Johnson filed several objections

to the magistrate’s decision. The trial court subsequently issued a journal entry overruling the

objections and finding that the case should be concluded because there was not a second cause of

action against Mr. Johnson.

       {¶4}    On appeal, Mr. Johnson raises one assignment of error.

                                               II.

       {¶5}    In his sole assignment of error, Mr. Johnson contends that the trial court erred by

considering the agreement between the parties because the agreement was confidential.

       {¶6}    Generally, this Court reviews a trial court’s action with respect to a magistrate's

decision for an abuse of discretion. Tabatabai v. Tabatabai, 9th Dist. Medina No. 08CA0049-M,

2009-Ohio-3139, ¶ 17.      An abuse of discretion implies that the trial court’s attitude was

unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219

(1983). “In so doing, we consider the trial court’s action with reference to the nature of the

underlying matter.” Tabatabai at ¶ 18.

       {¶7}    As noted above, the magistrate issued a decision finding in favor of Mr. Abarzua

and the trial court adopted the magistrate’s decision the same day. Mr. Johnson filed written

objections to the magistrate’s decision on a number of grounds. Most notably, Mr. Johnson

objected on the basis that the parties’ agreement regarding the property was confidential. He

renews this argument on appeal.
                                                 3


       {¶8}    “Forcible entry and detainer is a summary proceeding authorized by statute.”

IDC Brunswick Crossroads, L.L.C. v. Gack, Inc., 9th Dist. Medina No. 10CA0088-M, 2012-

Ohio-217, ¶ 10, citing R.C. 1923.01, et seq. R.C. 1923.01(A) provides as follows:

       [A]ny judge of a county or municipal court or a court of common pleas, within the
       judge’s proper area of jurisdiction, may inquire about persons who make unlawful
       and forcible entry into lands or tenements and detain them, and about persons who
       make a lawful and peaceable entry into lands or tenements and hold them
       unlawfully and by force. If, upon the inquiry, it is found that an unlawful and
       forcible entry has been made and the lands or tenements are detained, or that, after
       a lawful entry, lands or tenements are held unlawfully and by force, a judge shall
       cause the plaintiff in an action under this chapter to have restitution of the lands or
       tenements.

       {¶9}    Here, Mr. Johnson’s argument is simply without merit. The dispute in this case

arose when Mr. Johnson continued to occupy the property after he sold it to Mr. Abarzua. The

parties were at odds as to whether Mr. Johnson had a right to remain on the property.

Accordingly, Mr. Abarzua filed a forcible entry and detainer action in the Akron Municipal

Court. The municipal court had the authority to adjudicate this dispute pursuant to R.C. 1923.01.

An action of forcible entry and detainer is an action at law used to resolve disputes regarding the

present possession of real property. See generally Behrle v. Beam, 6 Ohio St.3d 41, 44 (1983).

The nature of the parties’ agreement here was of critical importance in resolving the controversy.

Under these circumstances, we cannot say that the trial court’s consideration of the parties’

agreement was unreasonable, arbitrary, or unconscionable. Blakemore, 5 Ohio St.3d at 219.

       {¶10} Mr. Johnson’s assignment of error is overruled.

                                                III.

       {¶11} Mr. Johnson’s assignment of error is overruled. The judgment of the Akron

Municipal Court is affirmed.

                                                                                 Judgment affirmed.
                                                 4




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Akron Municipal

Court, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT



TEODOSIO, P. J.
HENSAL, J.
CONCUR.


APPEARANCES:

DUANE JOHNSON, pro se, Appellant.

NOMIKI P. TSARNAS, Attorney at Law, for Appellee.